DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 6/10/2021 have been fully considered but they are not persuasive. Applicant argues that Murphy fails to teach or suggest at least the claim elements, as amended, of "responsive to a viewer digitally accessing the digital photograph, masking one or more visual elements within the digital photograph from view of the viewer in real time based on the ruleset and an identity of the viewer."  Murphy teaches the privacy protected images have an altered image feature. The altered image feature may be a blurring of the facial image of a user that has requested privacy protection”, where the masking of faces detected in the image are automated, or in real time, in column 2 lines 42-58, column 3 lines 24-36, where the processor is discussed in column 3-4 lines 65-67 and 1-23). Murphy teaches the privacy protection module 142 processes a set of images of a user and generates a facial signature that is associated with a user name (i.e. identity of the viewer). Facial signatures and associated user names may be maintained for all users within a photograph sharing or video sharing application”, column 2 lines 42-58). Additionally, Examiner refers that the identity of the user need to be established since Murphy teaches a username, display name, contact email and contact phone are specified by an account administrator. An authorized accounts prompt 1202 allows the account administrator to add other users to the ephemeral gallery. For example, activation of the prompt 1202 may result in prompts for a username, display name, contact email and/or contact phone. Alternately, activation of the prompt 1202 may result in an interface of the type shown in FIG. 6 through which authorized accounts may be added. Similar interfaces may be used for specifying privacy settings, such as which accounts are authorized to receive images of an individual (figure 12).  All remaining arguments are reliant on the aforementioned and addressed arguments and thus are considered to be wholly addressed herein
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Traff (US 2015/0145992) in view of   Murphy et al. (US Patent 9,396,354) .
Regarding claim 1, Traff teaches a processor-implemented method for contextually masking visual elements in a digital photograph, the method comprising (where the processor-implemented method is “An apparatus and a method implemented in a computer system for obscuring a first region of an image composed by a plurality of pixels”, see Abstract, where the processor aspect is discussed in para 0038): constructing, by a processor, a ruleset based on one or more privacy preferences of a plurality of individuals within the digital photograph (where the ruleset is “The processor 630 applies one or more rules to the received input data in order to determine an adaptive privacy mask for the received image” and “This enables a user to configure rules defining to what degree various objects or regions of the image should be obscured.”, para 0007 & 0065-67),  and responsive to a viewer digitally accessing the digital photograph ( a viewer of the image 200 that a privacy mask 204 has been used to block out certain portions of the image 200,paragraph [0043]). Traff does not teach masking, by the processor, one or more visual elements within the digital photograph from view of a viewer in real time  based on the ruleset and an identity of the viewer. 
Murphy teaches based on the ruleset, masking, by the processor, one or more visual elements within the digital photograph from view of a viewer in real time (where masking is “The privacy protected images have an altered image feature. The altered image feature may be a blurring of the facial image of a user that has requested privacy protection”, where the masking of faces detected in the image are automated, or in real time, in column 2 lines 42-58, column 3 lines 24-36, where the processor is discussed in column 3-4 lines 65-67 and 1-23). Murphy teaches the privacy protection module 142 processes a set of images of a user and generates a facial signature that is associated with a user name. Facial signatures and associated user names may be maintained for all users within a photograph sharing or video sharing application”, column 2 lines 42-58).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have include Traff’s teachings with Murphy’s invention because Traff’s teachings have the advantage of the mask constructed from the rules set from the user are gradient and provide better images (see para 0031). Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 2, Murphy and Traff teach the method of claim 1. Traff does not teach wherein the visual elements may be one or more elements selected from a list consisting of: faces, individuals, objects, and locations. Murphy teaches wherein the visual elements may be one or more elements selected from a list consisting of: faces, individuals, objects, and locations (where the visual elements is “The privacy protection module 142 executes facial recognition 202 for any faces present in the image”, column 2 lines 42-58).
(where untagging is “The altered image feature may be a blurring of the facial image of a user that has requested privacy protection. Alternately, an emoticon, icon or brand may be placed over the face of the user that has requested privacy protection”, where the untagging, or concealing their identity, is masking the facial image of the user, column 3 lines 24-36).
Regarding claim 4, Murphy and Traff teach the method of claim 1. Traff does not teach wherein the identified individuals are identified using one or more facial detection techniques. Murphy teaches wherein the identified individuals are identified using one or more facial detection techniques (where the facial recognition “The privacy protection module 142 executes facial recognition 202 for any faces present in the image”, column 2 lines 42-58).
Regarding claim 5, Murphy and Traff teach the method of claim 1. Traff does not teach wherein the one or more visual elements are masked using one or more techniques selected from a list consisting of: diminished reality, blurring, and image replacement. Murphy teaches wherein the one or more visual elements are masked using one or more techniques selected from a list consisting of: diminished reality, blurring, and image replacement (where the techniques are “The altered image feature may be a blurring of the facial image of a user that has requested privacy protection. Alternately, an emoticon, icon or brand may be placed over the face of the user that has requested privacy protection”, column 3 lines 24-36).
Regarding claim 6, Murphy and Traff teach the method of claim 1. Murphy does not teach the method of claim 1, further comprising; removing, by the processor, one or more textual references to a visual element from a plurality of text associated with the digital photograph. Traff teaches the method of claim 1, further comprising; removing, by the processor, one or more textual references to a visual (where removing the text is “This allows conventional object detection and object tracking algorithms to be used to detect or identify, for example, a human or an animal, a face, a license plate, text or visual information. Once the object has been identified, an adaptive privacy mask can be applied to these objects automatically as described above”, para 0011).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have include Traff’s teachings with Murphy’s invention because Traff’s teachings allow the invention to include more areas where the technology can be applied, not just faces (see para 0011). Thus improving the versatility of the invention. Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 7, Murphy and Traff teach the method of claim 1. Traff does not teach further comprising; wherein the identified individuals are identified from a plurality of text associated with the digital photograph. Murphy teaches further comprising; wherein the identified individuals are identified from a plurality of text associated with the digital photograph (where the text associated with is “In one embodiment, the privacy protection module 142 processes a set of images of a user and generates a facial signature that is associated with a user name. Facial signatures and associated user names may be maintained for all users within a photograph sharing or video sharing application”, column 2 lines 42-58).
Regarding claim 8, Traff teaches a computer system for contextually masking visual elements in a digital photograph (where the computer system is “An apparatus and a method implemented in a computer system for obscuring a first region of an image composed by a plurality of pixels”, see Abstract), the computer system comprising: one or more processors (where processor is “The system 600 includes a camera 602 in communications with a processor 630”, 0065-0067), one or more (where computer-readable memories is “Any combination of one or more computer readable medium(s) may be utilized”, para 0035), one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories (where the tangible computer medium is “A computer readable signal medium may include a propagated data signal with computer readable program code embodied therein”, para 0035-0037, the processor aspect is taught in para 0038), wherein the computer system is capable of performing a method comprising: constructing a ruleset based on one or more privacy preferences of one or more identified individuals within the digital photograph (where the ruleset is “The processor 630 applies one or more rules to the received input data in order to determine an adaptive privacy mask for the received image” and “This enables a user to configure rules defining to what degree various objects or regions of the image should be obscured.”, para 0007 & 0065-67). Traff does not teach based on the ruleset, masking one or more visual elements within the digital photograph from view of a viewer.
Murphy teaches based on the ruleset, masking one or more visual elements within the digital photograph from view of a viewer (where masking is “The privacy protected images have an altered image feature. The altered image feature may be a blurring of the facial image of a user that has requested privacy protection”, column 3 lines 24-36, where the processor is discussed in column 3-4 lines 65-67 and 1-23).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have include Traff’s teachings with Murphy’s invention because Traff’s teachings have the advantage of the mask constructed from the rules set from the user are gradient and provide better images (see para 0031).
Regarding claim 9, the limitations are addressed above in claim 2, taught by Murphy.

Regarding claim 11, the limitations are addressed above in claim 4, taught by Murphy.
Regarding claim 12, the limitations are addressed above in claim 5, taught by Murphy.
Regarding claim 13, the limitations are addressed above in claim 6, taught by Traff.
Regarding claim 14, the limitations are addressed above in claim 7, taught by Murphy.
Regarding claim 15, Traff teaches a computer program product for contextually masking visual elements in a digital photograph (where the computer program product is “According to another aspect, the invention relates to a computer-readable recording medium having recorded thereon a program for implementing the above method when executed on a device having processing capabilities”, para 0017), the computer program product comprising: one or more computer-readable tangible storage medium and program instructions stored on at least one of the one or more tangible storage medium (where the tangible computer medium is “A computer readable signal medium may include a propagated data signal with computer readable program code embodied therein”, para 0035-0037, the processor aspect is taught in para 0038), the program instructions executable by a processor to cause the processor to perform a method comprising: constructing a ruleset based on one or more privacy preferences of one or more identified individuals within the digital photograph (where the ruleset is “The processor 630 applies one or more rules to the received input data in order to determine an adaptive privacy mask for the received image” and “This enables a user to configure rules defining to what degree various objects or regions of the image should be obscured.”, para 0007 & 0065-67). Traff does not teach based on the ruleset, masking one or more visual elements within the digital photograph from view of a viewer.
Murphy teaches based on the ruleset, masking one or more visual elements within the digital photograph from view of a viewer (where masking is “The privacy protected images have an altered image feature. The altered image feature may be a blurring of the facial image of a user that has requested privacy protection”, column 3 lines 24-36, where the processor is discussed in column 3-4 lines 65-67 and 1-23).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have include Traff’s teachings with Murphy’s invention because Traff’s teachings have the advantage of the mask constructed from the rules set from the user are gradient and provide better images (see para 0031).
Regarding claim 16, the limitations are addressed above in claim 2, taught by Murphy.
Regarding claim 17, the limitations are addressed above in claim 3, taught by Murphy.
Regarding claim 18, the limitations are addressed above in claim 4, taught by Murphy.
Regarding claim 19, the limitations are addressed above in claim 5, taught by Murphy.
Regarding claim 20, the limitations are addressed above in claim 6, taught by Traff.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041.  The examiner can normally be reached on Mon-Friday from 8:00 am to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nay Maung can be reached on571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY . BITAR
Examiner
Art Unit 2664



/NANCY BITAR/Primary Examiner, Art Unit 2664